 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                           EUREKA DIVISION

11   TODD ASHKER, et al.,                                 Case No.: 4:09-cv-05796-CW (RMI)

12                   Plaintiffs,                          CLASS ACTION
13           v.                                           [PROPOSED] ORDER GRANTING
                                                          PLAINTIFFS’ ADMINISTRATIVE
14   GOVERNOR OF THE STATE OF                             MOTION TO FILE UNDER SEAL
     CALIFORNIA, et al.,
15                                                        Judge:     Honorable Robert M. Illman
                     Defendants.
16

17

18          The Court has received Plaintiffs’ Administrative Motion to File Under Seal, and the
19   Declaration of Carmen Bremer in support of the same. Pursuant to Civil Local Rule 79-5(a),
20   Plaintiffs have shown that the portions of the documents to be sealed are entitled to protection under
21   the law because they contain confidential information that Defendants claim could harm CDCR
22   institutional safety and security if disclosed. See Dugan v. Lloyds TSB Bank, PLC, No. 12-cv-
23   02549-WHA (NJV), 2013 U.S. Dist. LEXIS 51162, at *5 (N.D. Cal. Apr. 9, 2013) (finding that good
24   cause may exist to seal records “if disclosure of the information might harm a litigant’s competitive
25   standing”). Plaintiffs have met the “good cause” standard for sealing Exhibit A and portions of
26   Exhibit B to the Declaration of Carmen Bremer in Support of Plaintiffs’ Enforcement Motion
27   Regarding Unauthorized SHU-Eligible Offense of “Participation in a Rout with an STG Nexus” (the
28   “Bremer Decl. ISO Plaintiffs’ Enforcement Motion”), as well as portions of the Bremer Decl. ISO

     [PROPOSED] ORDER GRANTING PLTFS’                                    Case No. 4:09-cv-05796-CW (RMI)
     ADMIN. MOTION TO FILE UNDER SEAL
 1   Plaintiffs’ Enforcement Motion, because Plaintiffs have shown that they contain confidential

 2   information that Defendants claim would harm institutional safety and security, and would further

 3   compromise ongoing investigations of alleged prison gang activity if disclosed. See Kamakana v.

 4   City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).

 5            Having considered Plaintiffs’ Administrative Motion to File Under Seal and the Declaration

 6   of Carmen Bremer in support of same, and good cause appearing therefor, Plaintiffs’ Motion is

 7   hereby GRANTED.

 8   IT IS SO ORDERED.

 9

10   Dated:    December 18, 2019
                                                                   Honorable Robert M. Illman
11                                                                United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING PLTFS’                   2               Case No. 4:09-cv-05796-CW (RMI)
     ADMIN. MOTION TO FILE UNDER SEAL
